United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                No. 02-4010
                                ___________
Mhireteab Wondmneh,                   *
                                      *
             Petitioner,              *
                                      *   Petition for Review of an
       v.                             *   Order of the Board of
                                      *   Immigration Appeals.
John Ashcroft, Attorney General       *
of the United States,                 *
                                      *
             Respondent.              *
                                ___________

                             Submitted: December 18, 2003
                                Filed: March 25, 2004
                                 ___________

Before RILEY, LAY, and HEANEY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Mhireteab Wondmneh (Wondmneh), a native of Ethiopia, petitions for review
of an order of the Board of Immigration Appeals (BIA) summarily affirming an
Immigration Judge’s (IJ) denial of Wondmneh’s application for asylum and
withholding of removal. Wondmneh argues (1) the BIA erred when it failed to find
a well-founded fear of future prosecution, and (2) the BIA failed to consider a valid
claim for withholding of removal. After careful review of the record, we deny the
petition.
I.     BACKGROUND
       Wondmneh, a member of the Amhara ethnic group in Ethiopia, entered the
United States on September 6, 1992, as a nonimmigrant visitor authorized to remain
in the United States for a period not to exceed October 15, 1992. The Immigration
and Naturalization Service (INS) commenced removal proceedings against
Wondmneh and charged him with being removable under section 237(a)(1)(B) of the
Immigration and Nationality Act (INA), 8 U.S.C. § 1227(a)(1)(B) (2000).
Wondmneh admitted the charge’s factual allegations, and conceded he was
removable. Wondmneh filed an application for asylum, and for relief under Article
3 of the Convention Against Torture and withholding of removal, which the IJ
denied. The BIA affirmed the IJ without opinion.

II.    DISCUSSION
       Because the BIA affirmed the IJ without opinion, the IJ’s decision is a final
agency action for purposes of judicial review. Melecio-Saquil v. Ashcroft, 337 F.3d
983, 986 (8th Cir. 2003) (citing 8 C.F.R. § 3.1(a)(7)(iii)). “When a timely application
for asylum has been denied, we will affirm the BIA’s decision if it is supported by
substantial evidence on the agency record considered as a whole.” Raffington v. INS,
340 F.3d 720, 723 (8th Cir. 2003). “To overturn a finding that [he] is not eligible for
asylum, [Wondmneh] must meet the heavy burden of demonstrating that the evidence
was so compelling that no reasonable fact-finder could fail to find the requisite fear
of persecution.” Id.

       Subject to certain exceptions, the Attorney General may grant asylum to an
alien who proves he is a “refugee.” Melecio-Saquil, 337 F.3d at 986 (citing 8 U.S.C.
§ 1158(b)(1)). A “refugee” is defined as “any person who is outside any country of
such person’s nationality . . . and who is unable or unwilling to return to . . . that
country because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A). “A well-founded fear of persecution is both

                                         -2-
subjectively genuine and objectively reasonable.” Loulou v. Ashcroft, 354 F.3d 706,
709 (8th Cir. 2003). “To show fear of persecution is objectively reasonable, an alien
must present ‘credible, direct, and specific evidence of facts that show a reasonable
person in the alien’s position would fear persecution if returned to the alien’s native
country.’” Id. (quoting Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993)).

       In denying Wondmneh’s application for asylum, the IJ ruled Wondmneh failed
to show he had a well-founded fear of persecution. The IJ found Wondmneh was a
credible witness and believed Wondmneh’s testimony. However, the IJ noted
Wondmneh had not been persecuted in the past by any Ethiopian government. The
IJ ruled Wondmneh had not shown a reasonable fear of future persecution based on
one of the grounds enumerated in the INA. See 8 U.S.C. § 1101(a)(42)(A). The IJ
observed that the country information about Ethiopia reflects changed conditions in
Ethiopia following the fall of the Marxist Mengistu government. The IJ noted the
State Department country information report states the AAPO, an Amharic
organization, engages in opposition against the government. However, the State
Department reported no evidence that the current government would harm people
involved with the AAPO, as long as they renounce violence as a means to their ends.
The IJ also found there are Amharas involved as members of the government,
including the Deputy Prime Minister, the Minister of Defense, the Minister of Justice,
the Minister of Trade and Industry, the Minister of Education, and the Speaker of the
Parliament.

       Wondmneh graduated from the University in Ethiopia in 1988 and began
working for the customs department, a “very prestigious position,” until August 1992.
Wondmneh kept his position with the customs department after the fall of the
Mengistu regime until he left for the United States. Wondmneh obtained a passport
and left Ethiopia using normal procedures. Wondmneh did not belong to the AAPO
or any political party while in Ethiopia, and has not belonged to a political party while
in the United States. Though Wondmneh resisted recruitment into a Mengistu militia,

                                          -3-
he was not arrested for the resistance, saying he escaped two times. Wondmneh was
never arrested or physically harmed by any Ethiopian government, either under the
Mengistu regime, any interim government, or the current government. Wondmneh’s
parents were not threatened or harmed after Wondmneh failed to return to work.
Moreover, Wondmneh’s parents remained in Ethiopia unharmed and have
continuously lived in the family home in Addis Ababa since Wondmneh left.
Wondmneh’s father was arrested two times in 1974, serving a year in prison the
second time. Upon his release from prison, he was given his job back. Wondmneh’s
father has not had further problems with the government or anyone else since the mid-
1970s and continues to receive a government pension, which was first paid under the
Mengistu regime and was continued after the Mengistu regime’s fall from power.
Wondmneh’s brother allegedly fled to Kenya, because he opposed the government’s
policies. Wondmneh’s uncle experienced some ethnic problems, and certain people
tried to pressure the uncle to leave Ethiopia. We conclude substantial evidence
supports the IJ’s finding that Wondmneh did not show he personally suffered past
persecution or had a well-founded fear of future persecution as enumerated in the
INA.

      Wondmneh also argues the IJ erred in denying his request for withholding of
removal. “An asylum seeker’s request for asylum is contemporaneously viewed as
an application for withholding removal.” Nyama v. Ashcroft, 357 F.3d 812, 815 n.1
(8th Cir. 2004). The standard for withholding removal, a clear probability of
persecution, is more burdensome than a request for asylum. Id. As noted above,
substantial evidence supports the BIA’s denial of Wondmneh’s asylum request.
Thus, Wondmneh has not met the higher burden required for withholding of removal.
See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002).

III.   CONCLUSION
       For the reasons stated, we deny Wondmneh’s petition for review.
                       ______________________________

                                         -4-